—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered July 9, 1992, convicting him of *737robbery in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends, inter alia, that the complainant’s testimony regarding his ability to recognize and identify the defendant was both inconsistent and incredible. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contentions, he was provided with meaningful representation (see, People v Ellis, 81 NY2d 854; People v Baldi, 54 NY2d 137).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Mangano, P. J., Bracken, Altman and Goldstein, JJ., concur.